Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 2, 1992, which ruled that, inter alia, claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant’s employment as a claims examiner terminated when his supervisor discovered that he falsely indicated in several of his files that he had contacted an insured within the required 24-hour period after notice of a claim when in fact he had not done so. Claimant had previously signed a memorandum from his supervisor in which he was warned about several problems with his claims settlement practices, including his tendency to provide such false information. Under the circumstances, substantial evidence exists to support the Board’s decision that claimant’s actions in falsifying information constituted misconduct, thus disqualifying him from receiving unemployment insurance benefits.
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.